Requestor:    David Lee Foster, Esq., County Attorney County of Yates P.O. Box 143 Geneva, N Y 14456-0143
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether the county board of supervisors must enact a local law in order to authorize the conduct of the organizational meeting in January of every even numbered year, instead of every year. You have explained that the supervisors over a long period of time have held the organizational meeting in January of each even numbered year through the enactment of resolutions and as part of the rules of procedure of the board. The board of supervisors has never enacted a local law to authorize the conduct of the organizational meeting only in even numbered years. You have asked whether this long-standing custom permits the board of supervisors to organize in even numbered years or whether the board should enact a local law.
Under section 151(1) of the County Law, members of the board of supervisors of a county are required to organize the board and select a chairperson on or before the eighth day of January in each year. The board is required, by resolution adopted during the month of December, to fix the date, time and place of the organizational meeting. County Law § 151(1). Under that provision, however, "[t]he board may provide by local law that the members of the board shall meet to organize and select a chairman on or before the eighth day of January in each even numbered year."
In our view, this provision requires that the county board of supervisors enact a local law to authorize the conduct of the organizational meeting in even numbered years only. We do not believe that the failure to authorize properly the conduct of organizational meetings would subject actions of the board in prior years to successful attack. See, 1977 Op Atty Gen (Inf) 226. We note that a charter county can modify section 151(1) by charter law. Municipal Home Rule Law, Art 4.
We conclude that the board of supervisors of a non-charter county must enact a local law to authorize the conduct of the organizational meeting only in even numbered years.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.